Exhibit 10.54

Time Warner Cable Inc. 2011 Stock Incentive Plan,

RSU Agreement

For Use After 1/8/2013

 

Time Warner Cable Inc.

Restricted Stock Units Agreement

General Terms and Conditions

WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Restricted Stock Units Agreement (the “Agreement”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units (the
“RSUs”) provided for herein to the Participant pursuant to the Plan and the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

(a)       “Cause” means “Cause” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there is no such agreement,
“Cause” means the Participant’s (i) conviction (treating a nolo contendere plea
as a conviction) of a felony, whether or not any right to appeal has been or may
be exercised, other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below), (ii) willful failure or refusal without
proper cause to perform such Participant’s material duties with the Company
(other than any such failure resulting from the Participant’s total or partial
incapacity due to physical or mental impairment), (iii) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on the Company or
a significant adverse effect on the Company’s reputation, (iv) willful and
material breach of any statutory or common law duty of loyalty to the Company
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (v) material and willful breach of
any restrictive covenants to which the Participant is subject, including
non-competition, non-solicitation, non-disparagement or confidentiality
provisions, or (vi) willful violation of any material Company policy, including
the Company’s Standards of Business Conduct having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation. The determination by the Company as to the existence of “Cause” will
be conclusive on the Participant.



--------------------------------------------------------------------------------

(b)       “Disability” means “Disability” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there shall be
no such agreement, “Disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time, to the extent that either such definition also
constitutes such Participant being considered “disabled” under
Section 409A(a)(2)(C) of the Code.

(c)       “Good Reason” means “Good Reason” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there is no such
agreement, “Good Reason” means, following a change of control (i) the failure of
the Company or any Affiliate to pay or cause to be paid the Participant’s base
salary or annual bonus when due or (ii) any substantial and sustained diminution
in the Participant’s authority or responsibilities materially inconsistent with
the Participant’s position; provided that either of the events described in
clauses (i) and (ii) will constitute Good Reason only if the Company fails to
cure such event within thirty (30) days after receipt from the Participant of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” will cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice of his or her
termination of employment for Good Reason prior to such date.

(d)       “Limited Vicarious Liability” shall mean any liability which is based
on acts of the Company for which the Participant is responsible solely as a
result of Participant’s office(s) with the Company; provided that (i) the
Participant is not directly involved in such acts and either had no prior
knowledge of such actions or, upon obtaining such knowledge, promptly acted
reasonably and in good faith to attempt to prevent the acts causing such
liability or (ii) after consulting with the Company’s counsel, the Participant
reasonably believed that no law was being violated by such acts.

(e)       “Notice” means the Notice of Grant of Restricted Stock Units, which
has been provided to the Participant separately and which accompanies and forms
a part of this Agreement.

(f)       “Participant” means an individual to whom RSUs as set forth in the
Notice have been awarded pursuant to the Plan and shall have the same meaning as
may be assigned to the terms “Holder” or “Participant” in the Plan.

(g)       “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.

(h)       “Plan” means the Time Warner Cable 2011 Stock Incentive Plan, as such
plan may be amended, supplemented or modified from time to time.

 

2



--------------------------------------------------------------------------------

(i)       “Retirement” means a voluntary termination of employment by the
Participant following the attainment of (i) age 60 with ten (10) or more years
of Service or (ii) age 65 with five (5) or more years of Service; provided that,
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or an Affiliate that provides a
definition of “Retirement” relating specifically to the vesting of outstanding
equity awards granted under the Plan shall supersede this definition.

(j)       “Service” means the period of time a Participant is engaged as an
employee or director (i) with the Company, (ii) with any Affiliate, or (iii) in
respect to any period of time prior to March 12, 2009, with Time Warner Inc. or
any affiliate thereof (“TWX”); provided that, if the Participant became an
employee or director of the Company or any Affiliate on or after March 12, 2009,
any period of time Participant was engaged by TWX shall not be counted for this
definition.

(k)       “Vesting Date” means each vesting date set forth in the Notice.

2.        Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive one Share on the date(s) specified
herein or in the Notice. RSUs do not constitute issued and outstanding Shares
for any corporate purposes and do not confer on the Participant any right to
vote on matters that are submitted to a vote of holders of Shares.

3.        Dividend Equivalents and Retained Distributions. If on any date while
RSUs are outstanding hereunder the Company shall pay any regular cash dividend
on the Shares, the Participant shall be paid, for each RSU held by the
Participant on the record date, an amount of cash equal to the dividend paid on
a Share (the “Dividend Equivalents”) at the time that such dividends are paid to
holders of Shares. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend other than a regular cash dividend or make any
other distribution on the Shares, the Participant shall be credited with a
bookkeeping entry equivalent to such dividend or distribution for each RSU held
by the Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.

4.        Vesting and Delivery of Shares.

(a)       Subject to the terms and provisions of the Plan and this Agreement,
within sixty (60) days after each Vesting Date with respect to the Award, the
Company shall issue or transfer to the Participant the number of Shares that
vested on such Vesting Date as set forth on the Notice and the Retained
Distributions, if any, covered by that portion of the Award. Except as otherwise
provided in Sections 5 and 6, the vesting of such RSUs and any Retained

 

3



--------------------------------------------------------------------------------

Distributions relating thereto shall occur only if the Participant has continued
in employment of the Company or any of its Affiliates on the Vesting Date and
has continuously been so employed since the Date of Grant (as defined in the
Notice).

(b)       RSUs Extinguished. Upon each issuance or transfer of Shares in
accordance with this Agreement, a number of RSUs equal to the number of Shares
issued or transferred to the Participant shall be extinguished and such number
of RSUs will not be considered to be held by the Participant for any purpose.

(c)       Fractional Shares. Upon the final issuance or transfer of Shares and
Retained Distributions, if any, to the Participant pursuant to this Agreement,
in lieu of a fractional Share, the Participant shall receive a cash payment
equal to the Fair Market Value of such fractional Share.

5.        Termination of Employment.

(a)       Involuntary Termination for Performance; Involuntary Termination for
Cause; Voluntary Resignation.  Unless otherwise provided in an employment,
consulting, advisory or similar agreement between the Participant and the
Company or an Affiliate, if the Participant’s employment is terminated (i) by
the Company for Performance or for Cause, (ii) by the Participant other than at
a time when the Participant satisfies the requirements for Retirement, or
(iii) for any other reason not specified in clauses (b), (c), (d) and (e) below
prior to the Vesting Date of any portion of the Award, then the RSUs covered by
any such portion of the Award and all Retained Distributions relating thereto
shall be completely forfeited on the date of any such termination

(b)       Death; Disability; Retirement.  If the Participant’s employment is
terminated (i) as a result of his or her death or Disability or (ii) by the
Participant due to his or her Retirement, or (iii) by the Company or its
Affiliates for any reason other than for Cause or Performance on a date when the
Participant satisfies the requirements for Retirement, then the RSUs for which a
Vesting Date has not yet occurred and all Retained Distributions relating
thereto shall, to the extent the RSUs were not extinguished prior to such
termination of employment, fully vest on the date of any such termination and
Shares subject to the RSUs shall be issued or transferred to the Participant
within sixty (60) days following such termination of employment.

(c)       Without Cause; Not For Performance.  Subject to the terms of any
employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate that provides for treatment of RSUs
that is more favorable to the Participant than the terms of this Section 5(c),
if the Participant’s employment is terminated by the Company or its Affiliates
and such termination is not for Cause, not for Performance, and not at a time
when the Participant is eligible for Retirement, then the Participant will be
vested immediately upon Participant’s termination of employment in a pro rata
portion of the RSUs and related Retained Distributions that were scheduled to
vest on the next Vesting Date following the Participant’s termination of
employment. Such pro rata portion will be determined as follows:

(x)  the number of RSUs and related Retained Distributions covered by the
portion of the Award that were scheduled to vest on such upcoming Vesting Date,

 

4



--------------------------------------------------------------------------------

multiplied by;

 (y)  a fraction, the numerator of which shall be the number of days from the
Vesting Date immediately preceding such Vesting Date (or the Date of Grant if
there was no prior Vesting Date) during which the Participant was employed by
the Company or any Affiliate, and the denominator of which shall be the number
of days from such immediately preceding Vesting Date (or the Date of Grant if
there was no prior Vesting Date) through the next succeeding Vesting Date.

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share. Shares subject to such
RSUs shall be issued or transferred and the related Retained Distributions shall
be paid to the Participant within sixty (60) days of the Participant’s
employment termination date. The RSUs and any related Retained Distributions
shall be completely forfeited if they are not vested under this Section 5(c).

(d)       Disposition of Affiliate.  Subject to Section 5(b) (Retirement) and
Section 20 (§409A Compliance), if the Affiliate with which the Participant has a
service relationship ceases to be an Affiliate due to a transfer, sale or other
disposition by the Company or an Affiliate (“Disposition”), the vesting of the
RSU and the issuance of the Shares shall be governed by Section 5(c) hereof as
if the Participant’s employment terminated on the date of such Disposition;
provided however, that if such Disposition does not constitute the Participant’s
separation from service for purposes of Code Section 409A, any shares that are
vested as a result of this Section 5(d) shall not be issued until the earlier of
the Vesting Date when such shares would otherwise have been issued or the
Participant’s separation from service within the meaning of Code Section 409A.

(e)       After Change in Control. Subject to Section 6, if the Participant’s
employment is terminated by the Company or its Affiliates without Cause (whether
or not due to Participant’s Performance) or by the Participant for Good Reason,
or by the Company or its Affiliates for Cause pursuant to Sections 1(a)(ii) and
1(a)(vi), within 12 months after a Change in Control (as defined in the Plan),
to the extent the Award has not been previously canceled or forfeited, the Award
will vest in full upon such employment termination and shall be issued or
transferred to the Participant within sixty (60) days following such employment
termination, along with the Retained Distributions related thereto.

(f)       Leave of Absence.  For purposes of this Section 5, a temporary leave
of absence shall not constitute a termination of employment or a failure to be
continuously employed by the Company or any Affiliate regardless of the
Participant’s payroll status during such leave of absence if such leave of
absence (i) is approved in writing by the Company or any Affiliate subject to
the other terms and conditions of the Agreement and the Plan and
(ii) constitutes a bona fide leave of absence and not a separation from service
under Treas. Reg. §1.409A-1(h)(1)(i). Notice of any such approved leave of
absence should be sent to the Company, but such notice shall not be required for
the leave of absence to be considered approved.

 

5



--------------------------------------------------------------------------------

6.        IRC §§ 280G and 4999.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that the vesting of any RSUs granted
to Participant pursuant to this Agreement (a) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (b) but for this Section 6,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such RSUs shall vest either (i) in full or (ii) in such lesser amount which
would result in no portion of such RSUs being subject to excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in Participant’s
receipt on an after-tax basis, of the greatest amount of total compensation,
notwithstanding that all or some portion of such RSUs may be taxable under
Section 4999 of the Code.

(a)       Calculation.  Any calculation required under this Section shall be
made in writing by an independent public accountant, or other appropriate
internal or external resource, selected by the Company, whose determination
shall be conclusive and binding upon Participant and the Company for all
purposes. The Company shall bear the costs of performing the calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or any additional taxes, that the Participant may incur as a result of
any calculation errors made in connection with the Code Section 4999 excise tax
determination contemplated by this Section.

(b)       Order of 280G Payment Reduction.  Unless provided otherwise in
Participant’s employment agreement with the Company, the reduction of RSUs
vesting, if applicable, shall be effected in the following order, but only to
the extent that each item listed provides for a reduction to minimize
Section 280G consequences: (i) any cash parachute payments, (ii) any health and
welfare and similar benefits valued as parachute payments, (iii) the
acceleration of vesting of any stock options for which the exercise price
exceeds the then fair market value of the underlying stock, (iv) the reduction
of any acceleration of vesting of any equity award that is not a stock option
(including the RSUs), and (v) the acceleration of vesting of any stock options
for which the exercise price is less than the fair market value of the
underlying stock.

7.        Withholding Taxes. The Participant agrees that,

(a)       Obligation to Pay Withholding Taxes. Upon the payment of any Dividend
Equivalents and the vesting of any portion of the Award of RSUs and the Retained
Distributions relating thereto, the Participant will be required to pay to the
Company any applicable Federal, state, local or foreign withholding tax due as a
result of such payment or vesting. The Company’s obligation to deliver the
Shares subject to the RSUs or to pay any Dividend Equivalents or Retained
Distributions shall be subject to such payment. The Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct from the
Dividend Equivalent, Shares issued in connection with the vesting or Retained
Distribution, as applicable, or any payment of any kind otherwise due to the
Participant the minimum statutory Federal, state, local or foreign withholding
taxes due with respect to such vesting or payment.

 

6



--------------------------------------------------------------------------------

(b)       Payment of Taxes with Stock. Subject to the Committee’s right to
require the Participant to pay the minimum statutory withholding tax in cash,
the Participant shall have the right to elect to pay the minimum statutory
withholding tax associated with a vesting with Shares to be received upon
vesting. Unless the Company shall permit another valuation method to be elected
by the Participant, Shares used to pay any required withholding taxes shall be
valued at the closing price of a Share on the New York Stock Exchange on the
date the withholding tax becomes due (hereinafter called the “Tax Date”).
Notwithstanding anything herein to the contrary, if a Participant does not elect
to pay the withholding tax in cash within the time period established by the
Company, then the Participant shall be deemed to have elected to pay such
withholding taxes with Shares to be received upon vesting. Elections must be
made in conformity with conditions established by the Committee from time to
time.

(c)       Conditions to Payment of Taxes with Stock. Any election to pay the
minimum statutory withholding taxes with cash must be made prior to the Tax Date
in accordance with the Company’s customary practices and will be irrevocable
once made.

8.        Changes in Capitalization and Government and Other Regulations. The
Award shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 12 of the
Plan (generally relating to adjustments to the number of Shares subject to the
Award, upon certain changes in capitalization and certain reorganizations and
other transactions).

9.        Forfeiture. A breach of any of the foregoing restrictions or a breach
of any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents and
Retained Distributions relating thereto, except as waived by the Board or the
Committee, will cause a forfeiture of such RSUs and any Dividend Equivalents or
Retained Distributions relating thereto.

10.      RSU Repayment Obligation.

(a)       In the event of the termination of the Participant’s employment for
Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v) above (each a “Covered Cause Event”), any Shares issued and
related Retained Distributions paid to the Participant with respect to vesting
of a RSU Award within the three year period prior to the Participant’s
termination of employment (the “Forfeiture Period”), shall be subject to
repayment to the Company in an amount equal to the fair market value of such
Shares and the amount of such Retained Distributions as of the date such Shares
were issued and the Retained Distributions paid.

(b)       In the event the Participant’s employment is terminated for any reason
other than Cause, and it is determined by the Company within twelve (12) months
of such termination of employment that the Participant engaged in acts or
omissions during the Participant’s three prior years of employment that would
have resulted in the Participant’s termination by the Company for a Covered
Cause Event, any Shares issued and related Retained Distributions paid to the
Participant in the three-year period prior to and the sixty-day period following
the Participant’s termination of employment shall be subject to repayment to the

 

7



--------------------------------------------------------------------------------

Company in an amount equal to the fair market value of such Shares and the
amount of such Retained Distributions as of the date such Shares were issued and
related Retained Distributions paid.

(c)       Repayments pursuant to Sections 10(a) or 10(b) shall be made by
certified check within sixty (60) days after written demand is made therefor by
the Company. Notwithstanding the foregoing, the Participant may satisfy the
repayment obligations with respect to amounts owed pursuant to Section 10 by
returning to the Company the applicable Shares issued to the Participant,
provided that, the Participant demonstrates to the Company’s satisfaction that
such Shares were continuously owned by the Participant since the date of
issuance.

(d)       Notwithstanding any of the foregoing, the Company’s Board of Directors
(Board) or committee to whom the Board has delegated such matters shall retain
sole discretion regarding whether to seek the remedies set forth in Sections
10(a) and 10(b). The repayment obligations of Section 10 shall not apply unless
the Company gives the Participant written notice of the Company’s exercise of
its rights under Section 10 within ninety (90) days of a senior officer of the
Company becoming aware of the conduct giving rise to the Covered Cause Event;
and if the Company fails to do so such conduct shall no longer provide a basis
for any repayment obligation pursuant to this Section 10.

(e)       If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 10 during the term of the
employment or similar agreement.

(f)       Except to the extent required under the Sarbanes-Oxley Act of 2002,
repayment to the Company of any Shares and related Retained Distributions under
this Section 10 shall be reduced by the Net Tax Cost (as defined below) of such
Shares and Retained Distributions, so that the Participant shall not be required
to pay to the Company amounts (or, if applicable, Shares) in excess of the
Shares and Retained Distributions as determined on an “after tax” basis. “Net
Tax Cost” shall mean the net amount of any federal, foreign, state or local
income and employment taxes paid by the Participant with respect to the Shares
and Retained Distributions to be repaid hereunder, after taking into account any
and all available deductions, credits, or other offsets allowable to the
Participant (including, without limitation, any deduction permitted under the
claim of right doctrine), and regardless of whether the Participant would be
required to amend any prior income or other tax returns, subject to the
Participant’s documentation that deductions, credits or other offsets otherwise
available or allowable to the Participant could not be used as a result of the
Participant’s actual tax position.

11.      Violation of Restrictive Covenant.  If the Participant is or becomes
subject to a restrictive covenant (including, without limitation, a restrictive
covenant regarding non-competition, non-solicitation, or confidentiality) under
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or any Affiliate or under a severance
plan or other benefit plan of the Company or any Affiliate, and the Participant
violates the terms of such restrictive covenant after the Participant’s
termination of

 

8



--------------------------------------------------------------------------------

employment, then any RSUs for which Shares have not yet been issued or
transferred pursuant to Sections 4 or 5 shall be immediately forfeited. The RSU
grant is made in consideration of the application of the current or future
restrictive covenants to the RSUs. Forfeiture of the RSUs pursuant to this
Section is in addition to any other consequences of a violation of a restrictive
covenant under an applicable agreement or benefit plan, and shall not in any way
diminish or otherwise impact the remedies available under any such agreement or
benefit plan. Upon any judicial determination that this Section is unenforceable
in whole or in part, this Section shall be deemed to be modified so as to be
enforceable and to effect the original intent of the parties as closely as
possible.

12.      Right of Company to Terminate Employment. Nothing contained in the Plan
or this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the RSUs and related Retained Distributions covered by this Agreement may be
forfeited as a result of such termination. The granting of the RSUs under this
Agreement shall not confer on the Participant any right to any future Awards
under the Plan.

13.      Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910
Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Executive
Compensation, and to the Participant at his or her address, as it is shown on
the records of the Company or its Affiliate, or in either case to such other
address as the Company or the Participant, as the case may be, by notice to the
other may designate in writing from time to time. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

14.      Interpretation and Amendments. The Board and the Committee (to the
extent delegated by the Board) have plenary authority to interpret this
Agreement and the Plan, to prescribe, amend and rescind rules relating thereto
and to make all other determinations in connection with the administration of
the Plan. The Board or the Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan, provided that no such
amendment shall adversely affect the rights of the Participant under this
Agreement without his or her consent.

15.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Participant and his or her
legatees, distributees and personal representatives.

16.      Copy of the Plan. The Participant agrees and acknowledges that he or
she has received and read a copy of the Plan.

17.      Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

 

9



--------------------------------------------------------------------------------

18.      Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each party hereto hereby waives, and covenants that it
will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.

19.      Submission to Jurisdiction; Service of Process. Each of the parties
hereto hereby irrevocably submits to the jurisdiction of the state courts of the
State of New York and the jurisdiction of the United States District Court for
the Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to Section 13 hereof.

20.      Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all grants of RSUs (including
number of grants, grant dates, vesting type, vesting dates, and any other
information regarding RSUs that have been granted, canceled, vested, or
forfeited) with respect to the Participant, estimated tax withholding rate,
brokerage account number (if applicable), and brokerage fees (the “Data”).
Participant understands that Data may be collected from the Participant directly
or, on Company’s request, from any Affiliate. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands

 

10



--------------------------------------------------------------------------------

that Data will be held only as long as necessary to implement, administer and
manage the Participant’s participation in the Plan. Participant understands that
Data may also be made available to public authorities as required by law, e.g.,
to the U.S. government. Participant understands that the Participant may, at any
time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, Participant may object to the
collection, use, processing or transfer of Data by contacting the Company in
writing. Participant understands that such objection may affect his/her ability
to participate in the Plan. Participant understands that he/she may contact the
Company’s stock plan administrator to obtain more information on the
consequences of such objection.

21.      Compliance With Code Section 409A. The Agreement is intended to comply
with the requirements of Code Section 409A to avoid taxation under Code
Section 409A(a)(1) and shall, at all times be interpreted, operated and
administered in a manner consistent with this intent. References herein to
“termination of employment” and similar terms used in this Agreement shall be
deemed to refer to “separation from service” within the meaning of Code
Section 409A to the extent necessary to comply with Code Section 409A, as
applied using a definition of “service recipient” with respect to any Affiliate
that includes all entities that would be treated as a single employer with the
Company under Code Sections 414(b) and 414(c) applying a 50 percent ownership
level, rather than an 80 percent ownership level (pursuant to Treasury
Regulation Section 1.409-1(h)(3)). Notwithstanding any provision of the
Agreement to the contrary, if at the time of a Participant’s separation from
service, the Participant is a “specified employee” as defined in Code
Section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code Section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within sixty (60) days of such date. Notwithstanding the forgoing or any other
term or provision of this Agreement or the Plan, neither the Company nor any
Affiliate nor any of its or their officers, directors, employees, agents or
other service providers shall have any liability to any person for any taxes,
penalties or interest due on any amounts paid or payable hereunder, including
any taxes, penalties or interest imposed under Code Section 409A.

22.      Incentive Compensation Repayments. By entering into this Agreement, the
Participant agrees and acknowledges that, if the Participant is, has been or
becomes an executive officer subject to the incentive compensation repayment
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Act”), the RSUs awarded hereunder (including any
Dividend Equivalents and Retained Distributions, as applicable) and any Shares
issued, cash paid, or amounts (including Shares) withheld for taxes upon
distribution of such RSUs shall, to the extent required by the Dodd-Frank Act,
be subject to any Company policy maintained to comply with Section 954 of the
Dodd-Frank Act or any regulations thereunder.

23.      Entire Agreement.  Except as specifically stated herein, this
Agreement, together with the Notice and the Plan, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written

 

11



--------------------------------------------------------------------------------

agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement or the Notice shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement or the
Notice; provided, that this Agreement and the Notice shall be subject to and
governed by the Plan, and in the event of any inconsistency between the
provisions of this Agreement or the Notice and the provisions of the Plan, the
provisions of the Plan shall govern.

 

12